Per Curiam,
The affidavit of defense in this case covers seventeen pages of printed matter in appellant’s paper-book. Judgment was entered against the defendant for its alleged insufficiency. The court below must have had reasons for deeming it insufficient, but what they were we do not know. No specifications of insufficiency were filed by the appellee, and all that we have from the court below is “Rule absolute.” In such a case the reason or reasons *164entertained by the court for holding the affidavit of defense insufficient should be given, and the record is remitted that we may be informed why this affidavit was deemed so. The duty is not ours in the first instance of saying why an affidavit of defense is insufficient. Upon return of the record leave will be granted to move to advance the hearing of the appeal.